— ■ Order denying defendants’ motion to dismiss amended complaint reversed upon the law, with ten doEars costs and disbursements, and motion to dismiss amended complaint granted, with ten doEars costs, upon authority of Boag v. Thompson (208 App. Div. 132). Lazansky, P. J., Rich and Young, JJ., concur; Seeger and Seudder, JJ., dissent upon the ground that equity wiE disregard the forms of a corporation where the interests of justice require and the facts warrant such action. (Thomashefsky v. Edelstein, 192 App. Div. 368.) That seems to be the situation in this case.